68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George T. JOHNSON, Plaintiff--Appellant,v.John D. ROCKEFELLER, IV, Governor, individually and in hisofficial capacity;  Joseph McCoy, Commissioner, individuallyand in his official capacity;  Don E. Bordenkircher,Superintendent, individually and in his official capacity;Adult Parole Board, Defendants--Appellees.Rountree Riley GOODMON, Plaintiff--Appellant,v.John D. ROCKEFELLER, IV, Governor;  W. Joseph McCOY,Commissioner of the Department of Corrections;  Richard G.Mohn, Superintendent of the West Virginia StatePenitentiary;  Donald E. Bordenkircher, Superintendent ofthe West Virginia State Penitentiary;  Edwin Myers,Assistant Superintendent of the West Virginia StatePenitentiary;  B.C. Clutter, Deputy Warden of Security, WestVirginia State Penitentiary;  William Duncil, Deputy Wardenof the West Virginia State Penitentiary;  J. Dave Fromhart,Deputy Warden of the West Virginia Penitentiary;  NormanWoods, Doctor, West Virginia State Penitentiary,Defendants--Appellees.
Nos. 95-6413, 95-6414.
United States Court of Appeals, Fourth Circuit.
Oct. 19, 1995.Submitted May 16, 1995.Decided Oct. 19, 1995.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-80-340-E, CA-80-338-E)
George T. Johnson, Rountree Riley Goodmon, Appellants Pro Se.  Gretchen Astrid Murphy, Assistant Attorney General, Charleston, West Virginia;  Rita A. Stuart, WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia, for Appellees.
N.D.W.Va.
DISMISSED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting partial summary judgment.*  We dismiss the appeals for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 While these cases were not consolidated below, the district court entered one order in both cases